In the Supreme Court of Georgia



                               Decided: May 17, 2021


              S21A0252. McCLAIN v. THE STATE.


     ELLINGTON, Justice.

     Letisha McClain appeals from the trial court’s denial of her

motion to withdraw her guilty pleas to felony murder and three

counts of aggravated assault. She claims that the trial court erred

in denying her motion because withdrawal of her pleas is necessary

to correct a manifest injustice. McClain shows no obvious abuse of

discretion in the trial court’s denial of her motion to withdraw her

guilty pleas, and we affirm.

     The record shows that a Richmond County grand jury indicted

McClain for malice murder, two counts of felony murder, and three

counts of aggravated assault in connection with the death of Walter

Benning and the injury of three others during a house fire in May

2018. During the course of her May 2019 trial, McClain changed her
initial plea of not guilty and entered non-negotiated pleas of guilty

to one count of felony murder and three counts of aggravated

assault. The count of malice murder and one count of felony murder

were nolle prossed. The trial court sentenced McClain to life in

prison without parole for felony murder, and 20 years in prison for

each count of aggravated assault to be served concurrently with the

sentence for felony murder. McClain filed timely motions to

withdraw her guilty pleas in June 2019 through trial counsel and

new counsel.

     At the hearing on the motion to withdraw McClain’s guilty

pleas, the trial court heard testimony from McClain and her trial

counsel. McClain’s new counsel represented that the motion was

based on the “very limited premise” that McClain “stopped her trial

and pleaded guilty because . . . she felt that she had a better chance

of a life with parole sentence . . . if she did plead guilty.” The trial

court denied the motion in a written order, and McClain filed a

timely appeal.

     After sentencing, a defendant may withdraw her guilty

                                   2
     plea only to correct a manifest injustice, which exists if
     the plea was in fact entered involuntarily or without an
     understanding of the nature of the charges. When a
     defendant challenges the validity of his guilty plea in this
     way, the State bears the burden of showing that the
     defendant entered his plea knowingly, intelligently, and
     voluntarily. The State may meet its burden by showing on
     the record of the guilty plea hearing that the defendant
     understood the rights being waived and possible
     consequences of the plea or by pointing to extrinsic
     evidence affirmatively showing that the plea was
     voluntary and knowing. In evaluating whether a
     defendant’s plea was valid, the trial court should consider
     all of the relevant circumstances surrounding the plea.
     The court’s decision on a motion to withdraw a guilty plea
     will not be disturbed absent an obvious abuse of
     discretion.

Johnson v. State, 303 Ga. 704, 706-707 (2) (814 SE2d 688) (2018)

(citations and punctuation omitted). See also Powell v. State, 309

Ga. 523, 524 (1) (847 SE2d 338) (2020) (The test for manifest

injustice varies “from case to case, but it has been said that

withdrawal is necessary to correct a manifest injustice if, for

instance, a defendant is denied effective assistance of counsel, or the

guilty plea was entered involuntarily or without an understanding

of the nature of the charges.” (citation and punctuation omitted)).

     McClain contends that withdrawal of her guilty pleas is

                                  3
“necessary to correct the manifest injustice arising from denying

[her] the opportunity to obtain the possibility of parole after

prison[.]” She asserts that she entered her guilty pleas after her

attorney advised her that her trial was “not going well” and that her

only chance of avoiding a sentence of life in prison without the

possibility of parole was to plead guilty. McClain argues that she

reached for the “lifeline” thrown her way as a result of “instinct,”

and, therefore, her guilty pleas were not voluntary, knowing, or

rational. She argues that she should be allowed to withdraw her

instinctive guilty pleas “and finish her day in court” because of the

possibility that, if she is found guilty after a trial, “the judge might

be moved enough to offer the possibility of parole.”

     McClain and her trial counsel testified at the hearing on the

motion to withdraw her guilty pleas. In pertinent part, trial counsel

testified as follows. After the evidence at trial had “taken a turn”

against McClain, counsel strongly suggested that there was a “good

likelihood” that she would receive a parolable life sentence if she

took responsibility and pleaded guilty. Counsel had assessed that

                                   4
McClain would almost certainly receive a sentence of life without

parole if she finished the trial and was convicted. Counsel did not

promise McClain that she would receive a parolable sentence if she

pleaded guilty, but he believed that pleading guilty was in her best

interest.

     McClain testified at the hearing on the motion to withdraw

that she believed she would receive a sentence of life without parole

if she followed through with the trial and was convicted, and that

she thought she was doing “the right thing” by pleading guilty. She

testified that she thought that by pleading guilty she would receive

a sentence with the possibility of parole, and that she got the idea

from her trial counsel, who told her “that there was a chance that

the Judge would have gave [sic] me a sentence with possibility of

parole.”

     The record does not include a transcript of the guilty plea

hearing, but it contains a written plea and acknowledgment of

waiver of rights in which McClain acknowledged, among other

things, that the maximum sentence for the charge of felony murder

                                 5
was life without parole and that she had made no plea agreement

that caused her to plead guilty. McClain’s counsel certified, among

other things, that he had reviewed the questions on the form with

her, assured himself that she understood them, and explained to her

all possible consequences of a guilty plea. The trial court also

entered an order signed contemporaneously with the entry of the

plea finding from the questioning of the defendant and defense

counsel, and from the plea and acknowledgment of waiver, that the

court had affirmatively determined, among other things, that

McClain knew and understood the nature of the charges and the

consequences of the plea. See Oliver v. State, 308 Ga. 652, 655 (842

SE2d 847) (2020) (holding that under circumstances in which,

among other things, appellant signed a waiver-of-rights form and

the trial court entered an order contemporaneous with the guilty

plea finding the plea to be freely, understandingly, and voluntarily

made, appellant was advised of his rights and understood that he

was waiving those rights by pleading guilty); Mims v. State, 299 Ga.

578, 581-584 (2) (a) (787 SE2d 237) (2016) (holding that, although

                                 6
the transcript of the guilty plea hearing did not show that the

defendant was apprised of his privilege against self-incrimination

and the right to confrontation, documents in the record of the plea,

including a written plea and acknowledgment of waiver of rights,

certification of trial counsel, and a contemporaneous order of the

trial court, refuted appellant’s claim that he was not advised of his

privilege against self-incrimination and the right to confrontation),

overruled on other grounds, Collier v. State, 307 Ga. 363, 377 (834

SE2d 769) (2019).

     McClain’s testimony at the hearing on the motion to withdraw

her pleas and her waiver-of-rights form showed that she understood

that she faced a maximum sentence of life without parole by

pleading guilty to the charge of felony murder. She pleaded guilty

on advice of counsel, but McClain does not show or contend that her

attorney was deficient in offering that advice. Notwithstanding

McClain’s argument on appeal that she acted “instinctively” in

entering her guilty pleas, the record supports the trial court’s

finding that her pleas were freely and voluntarily made.         We

                                 7
conclude that there was no obvious abuse of discretion in the trial

court’s denial of McClain’s motion to withdraw her guilty pleas. See

McGuyton v. State, 298 Ga. 351, 353 (1) (a) (782 SE2d 21) (2017) (“A

decision on a motion to withdraw a guilty plea is a matter for the

sound discretion of the trial court and will not be disturbed absent

manifest abuse.”) (citation omitted)).

     Judgment affirmed. All the Justices concur.




                                  8